196 S.E.2d 516 (1973)
283 N.C. 570
STATE of North Carolina
v.
Preston Glenn HUMPHREY.
No. 59.
Supreme Court of North Carolina.
June 1, 1973.
*518 Atty. Gen. Robert Morgan; Asst. Attys. Gen., Millard R. Rich, Jr., and Richard B. Conely, for the State.
Carlos W. Murray, Jr., Raleigh, for appellant.
BRANCH, Justice.
Defendant first assigns as error the admission of evidence concerning the commission of an offense involving indecent exposure which allegedly occurred a short time after the commission of the charged crime.
The general rule in North Carolina is that the State may not offer proof of another crime independent of and distinct from the crime for which defendant is being prosecuted even though the separate offense is of the same nature as the charged crime. State v. Long, 280 N.C. 633, 187 S.E.2d 47; State v. McClain, 240 N.C. 171, 81 S.E.2d 364; 1 Stansbury North Carolina Evidence § 91 (Brandis rev. 1973). However, such evidence is competent to show "the quo animo, intent, design, guilty knowledge, or scienter, or to make out the res gestae, or to exhibit a change of circumstances in respect of the matter on trial, when such crimes are so connected with the offense charged as to throw light upon one or more of these questions." State v. Jenerett, 281 N.C. 81, 187 S.E.2d 735; State v. Atkinson, 275 N. C. 288, 167 S.E.2d 241.
The evidence here challenged was competent to show defendant's quo animo, or state of mind.
Further, in light of the overwhelming evidence, including defendant's confession, we do not believe there is a reasonable probability that the admission of this evidence might have contributed to defendant's conviction. State v. Thacker, 281 N. C. 447, 189 S.E.2d 145; State v. Taylor, 280 N.C. 273, 185 S.E.2d 677.
This assignment of error is overruled.
Defendant's remaining assignments of error relate to the rulings of the trial judge sustaining the State's objections to psychiatric testimony concerning defendant's mental state as affecting his criminal responsibility and intent, and the refusal of the trial judge to give special instructions which would mandate an acquittal if the jury found that defendant's actions resulted from an irresistible, uncontrollable impulse.
Defendant sought to elicit from Dr. Robert N. Harper an opinion as to whether "defendant possessed sufficient power to prevent himself from committing the act." The trial judge sustained the State's objection to this line of questioning.
For more than 100 years this Court has recognized the test of criminal responsibility to be the ability of the accused at the time he committed the act to realize and appreciate the nature and quality thereofhis ability to distinguish between right and wrong. State v. Mercer, 275 N. C. 108, 165 S.E.2d 328; State v. Spence, 271 N.C. 23, 155 S.E.2d 802, rev'd on other grounds 392 U.S. 649, 88 S. Ct. 2290, 20 L. Ed. 2d 1350; State v. Creech, 229 N.C. 662, *519 51 S.E.2d 348; State v. Potts, 100 N.C. 457, 6 S.E. 657; State v. Brandon, 53 N.C. 463. North Carolina, as well as many other jurisdictions, has steadfastly refused to recognize the "irresistible impulse doctrine" as a test of criminal responsibility. State v. Spence, supra; State v. Creech, supra; State v. Brandon, supra; Annot., 173 A.L.R. 391. See generally, Annot., 22 A.L.R. 3d 1228; Annot., 45 A.L.R. 2d 1447; Annot., 70 A.L.R. 659.
In State v. Spence, supra, former Chief Justice Parker, quoting respectively from State v. Creech, supra, and Leland v. Oregon, 343 U.S. 790, 72 S. Ct. 1002, 96 L. Ed. 1302, reh. den. 344 U.S. 848, 73 S. Ct. 4, 97 L. Ed. 659, stated:
"`The test of responsibility is the capacity to distinguish between right and wrong at the time and in respect of the matter under investigation. State v. Potts, 100 N.C. 457, 6 S.E. 657; State v. Brandon, 53 N.C. 463. He who knows the right and still the wrong pursues is amenable to the criminal law. State v. Jenkins, 208 N.C. 740, 182 S.E. 324. On the other hand, if "the accused should be in such a state of mental disease as not to know the nature and quality of the act he was doing; or, if he did know it, that he did not know he was doing wrong," the law does not hold him accountable for his acts, for guilt arises from volition, and not from a diseased mind. State v. Haywood, 61 N.C. 376.
`We are aware of the criticism of this standard by some psychiatrists and others. Still, the critics have offered nothing better. It has the merit of being well established, practical and so plain "that he may run that readeth it." Hab. 2:2. Moreover, it should be remembered that the criminal law applies equally to all sorts and conditions of people. It ought to be sufficiently clear to be understood by the ordinary citizen.'
* * * * * *
`. . . Knowledge of right and wrong is the exclusive test of criminal responsibility in a majority of American jurisdictions. The science of psychiatry has made tremendous strides since that test was laid down in M'Naghten's Case, but the progress of science has not reached a point where its learning would compel us to require the states to eliminate the right and wrong test from their criminal law. . . .'"
Defendant's counsel ably presented arguments for adoption of the "irresistible impulse doctrine." However, neither defendant's arguments nor our research disclose reasons sufficiently persuasive to warrant modification or abrogation of the long recognized "right and wrong" test of criminal responsibility.
The trial judge's rulings on the psychiatric testimony offered by defendant was without error, and he correctly refused to give the special instructions tendered by defendant.
We have carefully examined the entire record of this case and find no prejudicial error.
No error.